Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1, 4, 7-9, and 11 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1 and 11.
The combination of claims specify a method and a wireless device comprising determining a coverage enhancement (CE) level of the wireless device on a frequency via which a multimedia broadcast multicast service (MBMS) service of interest is provided by receiving regarding both a CE level of the MBMS service supported by a network and a number of repetitions required for the MBMS service included in system information block type 13 (SIB 13), and transmitting to the network, the CE level of the wireless device and a number of repetitions required for the wireless device based on one or more of (i) the CE level of the MBMS service being lower than the CE level of the wireless device, (ii) the number of repetitions required for the MBMS service being less than the number of repetitions required for the wireless device, and (iii)  the frequency via which the MBMS service is provided is different from a current serving frequency for the wireless device, wherein the CE level of the wireless device and the number of repetitions required are transmitted through an MBMS service interest indication message, and wherein the CE level of the wireless device or the number of repetitions required for the wireless device is transmitted per temporary mobile group identity (TMGI).  
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. In particular, the closest prior art of record, fails to explicitly teach wherein the CE level of the wireless device or the number of repetitions required for the wireless device is transmitted per temporary mobile group identity (TMGI) before the filing date.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416   
 /ALEX SKRIPNIKOV/ Primary Examiner, Art Unit 2416